                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 INDIGENOUS ENVIRONMENTAL
 NETWORK and NORTH COAST
 RIVERS ALLIANCE,                                       CV-19-28-GF-BMM

 Plaintiffs,
 v.                                                     AMENDED ORDER

 PRESIDENT DONALD J. TRUMP, et
 al,

 Defendants.

       Defendant-Intervenors, Transcanda KeyStone Pipeline, LP and TC Energy

Corporation (TKPTCEC) have moved for an order allowing Peter R. Steenland,

Esq. and Peter C. Whitfield, Esq. to appear pro hac vice in this case with Jeffery, J.

Oven, Esq., designated as local counsel. The applications of Mr. Steenland and Mr.

Whitfield appear to be in compliance with L.R. 83.1(d).

       IT IS ORDERED:

       TKPTCEC’s motions to allow Mr. Steenland and Mr. Whitfield to appear

on their behalf (Docs. 28 and 29) are GRANTED, subject to the following

conditions:

       1.      Local counsel shall exercise the responsibilities required by L.R.

83.1(d)(5) and must be designated as lead counsel or as co-lead counsel;
      2.       Only one attorney appearing pro hac vice may act as co-lead counsel;

      3.       Mr. Steenland and Mr. Whitfield must each do their own work. Each

must do their own writing, sign their own pleadings, motions, briefs, and, if

designated co-lead counsel, must appear and participate personally in all

proceedings before the Court;

      4.       Local counsel shall also sign all such pleadings, motions and briefs and

other documents served or filed; and

      5.       Admission is personal to Mr. Steenland and Mr. Whitfield.

      IT IS FURTHER ORDERED:

      Each applicant shall file, within fifteen (15) days from the date of this Order,

an acknowledgment and acceptance of their admission under the terms set

forth above.

      DATED this 11th day of July, 2019.




                                           -2-
